UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section13 OR 15(d) of The Securities Exchange Act of 1934 July 2, 2012 Date of Report (date of earliest event reported) MICRON TECHNOLOGY, INC. (Exact name of registrant as specified in its charter) Delaware 1-10658 75-1618004 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 8000 South Federal Way Boise, Idaho83716-9632 (Address of principal executive offices) (208) 368-4000 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4c)) Item 1.01. Entry into a Material Definitive Agreement. On July 2, 2012, Micron Technology, Inc. (“Micron”) filed a Current Report on Form 8-K pursuant to Item 1.01 related to the entry into an Agreement on Support for Reorganization Companies (the “Sponsor Agreement”) with Nobuaki Kobayashi and Yukio Sakamoto, the trustees of Elpida Memory, Inc. and its wholly-owned subsidiary, Akita Elpida Memory, Inc.Micron has filed this amendment to the previously filed Current Report on Form 8-K to include a copy of the Sponsor Agreement as Exhibit 2.1 hereto. Item 9.01. Financial Statements and Exhibits. (d)Exhibits. Exhibit No. Description 2.1* English translation of Agreement on Support for Reorganization Companies with Nobuaki Kobayashi and Yukio Sakamoto, the trustees of Elpida Memory, Inc. and its wholly-owned subsidiary, Akita Elpida Memory, Inc., dated July 2, 2012(1) * Certain portions have been omitted pursuant to a confidential treatment request. Omitted information has been filed separately with the Securities and Exchange Commission. The following attachments to the Sponsor Agreement have been omitted from this filing pursuant to Item 601(b)(2) of Regulation S-K: Attachment 3 (Excluded Prepaid Claims), Attachment 6.1 (DIP Financing Term Sheet), Attachment 6.2 (Capital Expenditure Facility Term Sheet), Attachment 7-1 (Description of Cost-Plus Model), Attachment 7-2 (Implementation Actions to Convert Elpida and Akita to Cost-Plus Model), Attachment 17.8A (Post-Closing Actions) and Attachment 17.8B (Amended and Restated Section 7 of the Order of Commencement in respect of Elpida).Micron will furnish copies of such schedules to the Securities and Exchange Commission upon request, subject to Micron’s right to request confidential treatment of any requested attachment.A description of the omitted attachments appears immediately following the end of the Sponsor Agreement under the title “Supplemental List Briefly Identifying Contents of Omitted Attachments.” 1 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MICRON TECHNOLOGY, INC. Date: July 31, 2012 By: /s/ Ronald C. Foster Name: Ronald C. Foster Title: Chief Financial Officer and Vice President of Finance 2 INDEX TO EXHIBITS FILED WITH THE CURRENT REPORT ON FORM 8-K/A DATED JULY 2, 2012 Exhibit Description 2.1* English translation of Agreement on Support for Reorganization Companies with Nobuaki Kobayashi and Yukio Sakamoto, the trustees of Elpida Memory, Inc. and its wholly-owned subsidiary, Akita Elpida Memory, Inc., dated July 2, 2012.(1) * Certain portions have been omitted pursuant to a confidential treatment request. Omitted information has been filed separately with the Securities and Exchange Commission. The following attachments to the Sponsor Agreement have been omitted from this filing pursuant to Item 601(b)(2) of Regulation S-K: Attachment 3 (Excluded Prepaid Claims), Attachment 6.1 (DIP Financing Term Sheet), Attachment 6.2 (Capital Expenditure Facility Term Sheet), Attachment 7-1 (Description of Cost-Plus Model), Attachment 7-2 (Implementation Actions to Convert Elpida and Akita to Cost-Plus Model), Attachment 17.8A (Post-Closing Actions) and Attachment 17.8B (Amended and Restated Section 7 of the Order of Commencement in respect of Elpida).Micron will furnish copies of such schedules to the Securities and Exchange Commission upon request, subject to Micron’s right to request confidential treatment of any requested attachment.A description of the omitted attachments appears immediately following the end of the Sponsor Agreement under the title “Supplemental List Briefly Identifying Contents of Omitted Attachments.” 3
